DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 11/12/2021 has been received and placed of record.  Accordingly, claims 1-18 are pending in the instant application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to method and apparatus for predistorting having the steps of scaling the input signal by a first value based on an operation gain of a transmit chain to generate an adapted signal and scaling the predistorted adapted signal by a reciprocal of the first value to generate a predistorted signal.
Group II, claim(s) 11-18, drawn to method and apparatus for predistorting having the steps of shifting a center frequency of an input signal by an offset to generate an .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Ms. Jennifer N. Hinton (Reg. No. 47,653) on 03/29/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann (US 2018/0242083).
Regarding independent claim 1, Lindemann, as shown in figure 5, teaches a method comprising the steps of receiving an input signal (102); scaling the input signal by a first value based on an operation gain of a transmit chain to generate an adapted signal ((512) and [0043]: “block 512 may scale the second audio signal to a scaled second audio signal”); predistorting the adapted signal based on a predistortion function to generate a predistorted adapted signal ((114) and [0043]: “the distorted second audio signal generated by the non-linear distortion block 114)”; scaling the predistorted adapted signal by a reciprocal of the first value to generate a predistorted signal ((514) and [0043]: “The dynamic range expansion block 514 may scale the distorted second audio signal generated by the non-linear distortion block 114 to reverse the scaling of the dynamic range compression 512. For example, dynamic range expansion block 514 may apply an inverse scaling to return the amplitude of the distorted second audio signal to an amplitude based on the second audio signal prior to dynamic range compression 512”); and causing transmission of the predistorted signal by the transmit chain (104). See also [0044].

Regarding dependent claims 2 and 7, Lindemann further teaches determining the operation gain by determining a gain of a post predistortion gain block in the transmit chain. See fig. 5: 516 and 116 and fig. 9 (detailed of block 116 as shown in fig. 5) and [0044] and [0049].
Regarding dependent claims 5 and 10, Lindemann further teaches determining a calibration gain setting of a post predistortion gain block during a learning phase of the transmit chain used to determine the predistortion function; and scaling the input signal by the first value comprising a ratio of the operation gain to the calibration gain. See [0044]: estimating a time-varying amplitude and iteratively predistorting (loop-back as shown in fig. 5) to determine the gain is a learning phase of predistorting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US 2018/0242083) in view of Shirali et al (US 6,985,033).
Regarding dependent claims 3 and 8, Lindemann teaches all subject matter claimed except to further teach reading a register that stores a value for the gain of the post predistortion gain block. However, using a register or look up table (LUT) to store gain values for predistortion is notoriously well-known in the art of digital communications. For examples, from the same field of endeavor, Shirali teaches using LUT to store gain values for predistortion (col. 6, lines 20-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US 2018/0242083) in view of McCallister (US 2014/0065986).
Regarding dependent claims 4 and 9, Lindemann teaches all subject matter claimed except to further explicitly teach using multipliers for scaling the input signal. However, it is notoriously well-known in the art of digital communications to use multipliers for scaling function. For examples, McCallister, from the same field of endeavor, teaches using multipliers for scaling function. See [0081] and [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindemann by employing the teachings as taught by McCallister so as to use multiplier for scaling. Such modification would not involve any inventive feature since it is just a matter of using one of the well-known mathematic operation to perform scaling function.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Nezami (US 2006/0012426) and Bartels (US 2018/0246152) are cited because they are pertinent to the method and apparatus for predistortion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636